


CIRCULATE EQUITY COMPENSATION PLAN
OF
ACXIOM CORPORATION
1.Establishment and Purpose. In connection with the Merger, the shares of common
stock of Circulate are being assumed and converted into Shares that will be
available for grant and issuance under the Plan, consistent with Nasdaq Listing
Rule 5635(c). This Circulate Equity Compensation Plan of Acxiom Corporation (the
“Plan”) was established on December 5, 2016 in connection with the Merger. The
purpose of the Plan is to further the growth and development of the Company and
any of its present or future Subsidiaries and Affiliated Companies (as defined
below) by allowing certain Associates (as defined below) to acquire or increase
equity ownership in the Company, thereby offering such Associates a proprietary
interest in the Company’s business and a more direct stake in its continuing
welfare, and aligning their interests with those of the Company’s stockholders.
The Plan is also intended to assist the Company in attracting and retaining
talented Associates, who are vital to the continued development and success of
the Company.
2.    Definitions. The following capitalized terms, when used in the Plan, have
the following meanings:
(a)    “Act” means the Securities Exchange Act of 1934, as amended and in effect
from time to time.
(b)    “Affiliated Company” means any corporation, limited liability company,
partnership, limited liability partnership, joint venture or other entity in
which the Company or any of its Subsidiaries has an ownership interest.
(c)    “Associate” means any employee, officer (whether or not also a director),
director, affiliate, independent contractor or consultant of the Company, a
Subsidiary or an Affiliated Company who renders those types of services which
tend to contribute to the success of the Company, its Subsidiaries or its
Affiliated Companies, or which may reasonably be anticipated to contribute to
the future success of the Company, its Subsidiaries or its Affiliated Companies.
(d)    “Award” means the grant, pursuant to the Plan, of any Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
Performance Awards, Performance Share, Performance Unit, or Other Stock Unit
Award. The terms and conditions applicable to an Award shall be set forth in
applicable Grant Documents.
(e)    “Award Agreement” means any written or electronic agreement, contract, or
other document or instrument evidencing any Award granted by the Committee or
the Board hereunder, which may, but need not, be executed or acknowledged by
both the Company and the Participant.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Circulate” means Circulate.com, Inc., a Delaware corporation.
(h)    “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time.
(i)    “Common Stock” means the common stock, par value $0.10 per share, of the
Company or any security into which such common stock may be changed by reason of
any transaction or event of the type described in Section 15 of the Plan.
(j)    “Committee” means the Compensation Committee of the Board (as well as any
successor to the Compensation Committee and any Company officers to whom
authority has been lawfully delegated by the Compensation Committee). All of the
members of the Committee, which may not be less than two, are intended at all
times to qualify as “Independent Directors” within the meaning of the Nasdaq
Listing Rules and “Non-Employee Directors” within the meaning of Rule 16b-3, and
each of whom is “independent” as set forth in the applicable rules and
regulations of the Securities and Exchange Commission and/or Nasdaq or any stock
exchange upon which the Shares may be listed in the future; provided, however,
that the failure of a member of such Committee to so qualify shall not be deemed
to invalidate any Award granted by such Committee.
(k)    “Date of Grant” means the date specified by the Committee or the Board,
as applicable, on which a grant of an Award will become effective.
(l)    “Exercise Period” means the period during which an Option shall vest and
become exercisable by a Participant (or his or her representatives or
transferees) as specified in Section 6(c) below.
(m)    “Exercise Price” means the purchase price per share payable upon exercise
of an Option.
(n)    “Fair Market Value” means, as of any applicable determination date or for
any applicable determination period, the closing price of the Company’s Common
Stock as reported by Nasdaq (or any other stock exchange upon which the Common
Stock may be listed for trading).
(o)    “Grant Documents” means any written or electronic Award Agreement,
memorandum, notice, and/or other document or instrument evidencing the terms and
conditions of the grant of an Award by the Committee or the Board under the
Plan, which may, but need not, be executed or acknowledged by both the Company
and the Participant.
(p)    “Incentive Stock Option” means an Option intended to be and designated as
an “Incentive Stock Option” within the meaning of Section 422 of the Code.
(q)    “Legal Requirements” means any laws, or any rules or regulations issued
or promulgated by the Internal Revenue Service, the Securities and Exchange
Commission, the National Association of Securities Dealers, Inc., Nasdaq (or any
other stock exchange upon which the Common Stock may be listed for trading), or
any other governmental or quasi-governmental agency having jurisdiction over the
Company, the Common Stock, or the Plan.
(r)    “Merger” means the consummation on November 29, 2016 of the transactions
contemplated in the Merger Agreement by and between the Company, Circulate, and
certain other parties executed on November 17, 2016, pursuant to which Circulate
became a wholly owned Subsidiary of the Company.
(s)    “Non-Qualified Stock Option” means any Option that is not an Incentive
Stock Option.
(t)    “Option” means an option granted to a Participant pursuant to the Plan to
acquire a certain number of Shares at such price(s) and during such period(s)
and under such other terms and conditions as the Committee or Board shall
determine from time to time, provided that all Options granted under the Plan
will be Non-Qualified Stock Options.
(u)    “Other Stock Unit Award” means any right granted to a Participant by the
Committee or Board pursuant to Section 10 hereof.
(v)    “Participant” means an Associate who is selected by the Committee or the
Board to receive an Award under the Plan.
(w)    “Performance Award” means any Award of Performance Shares or Performance
Units pursuant to Section 9 hereof.
(x)    “Performance Goals” means the pre-established objective performance goals
established by the Committee for each Performance Period. The Performance Goals
may be based upon the performance of the Company (or a division, organization or
other business unit thereof), a Subsidiary, an Affiliated Company, or of an
individual Participant, using one or more of the Performance Measures selected
by the Committee in its discretion. Performance Goals may be set at a specific
level, or may be expressed as a relative percentage to the comparable measure at
comparison companies or a defined index. Performance Goals shall, to the extent
applicable, be based upon generally accepted accounting principles, but shall be
adjusted by the Committee to take into account the effect of the following:
changes in accounting standards that may be required by the Financial Accounting
Standards Board after the Performance Goal is established; realized investment
gains and losses; extraordinary, unusual, non-recurring, or infrequent items;
“non-GAAP financial measures” that have been included in the Company’s quarterly
earnings releases and disclosed to investors in accordance with SEC regulations;
and other items as the Committee determines to be required so that the operating
results of the Company (or a division, organization or other business unit
thereof), a Subsidiary or an Affiliated Company shall be computed on a
comparative basis from Performance Period to Performance Period. Determinations
made by the Committee shall be based on relevant objective information and/or
financial data, and shall be final and conclusive with respect to all affected
parties.
(y)    “Performance Measures” means one or more of the following criteria, on
which Performance Goals may be based: (a) earnings (either in the aggregate or
on a per-Share basis, reflecting dilution of Shares as the Committee deems
appropriate and, if the Committee so determines, net of or including dividends)
before or after interest and taxes (“EBIT”) or before or after interest, taxes,
depreciation, and amortization (“EBITDA”); (b) gross or net revenue or changes
in annual revenues; (c) cash flow(s) (including operating, free or net cash
flows); (d) financial return ratios; (e) total stockholder return, stockholder
return based on growth measures or the attainment by the Shares of a specified
value for a specified period of time, (f) Share price, or Share price
appreciation; (g) earnings growth or growth in earnings per Share; (h) return
measures, including return or net return on assets, net assets, equity, capital,
investment, or gross sales; (i) adjusted pre-tax margin; (j) pre-tax profits;
(k) operating margins; (1) operating profits; (m) operating expenses;
(n) dividends; (o) net income or net operating income; (p) growth in operating
earnings or growth in earnings per Share; (q) value of assets; (r) market share
or market penetration with respect to specific designated products or product
groups and/or specific geographic areas; (s) aggregate product price and other
product measures; (t) expense or cost levels, in each case, where applicable,
determined either on a company-wide basis or in respect of any one or more
specified divisions; (u) reduction of losses, loss ratios or expense ratios;
(v) reduction in fixed costs; (w) operating cost management; (x) cost of
capital; (y) debt reduction; (z) productivity improvements; (aa) satisfaction of
specified business expansion goals or goals relating to acquisitions or
divestitures; (bb) customer satisfaction based on specified objective goals or a
Company-sponsored customer survey; or (cc) Associate diversity goals.
Performance Measures may be applied on a pre-tax or post-tax basis, and may be
based upon the performance of the Company (or a division, organization or other
business unit thereof), a Subsidiary, an Affiliated Company, or of an individual
Participant. The Committee may, at any time, provide that the Performance Goals
for an Award may include or exclude items to measure specific objectives, such
as losses from discontinued operations, extraordinary gains or losses, the
cumulative effect of accounting changes, acquisitions or divestitures, foreign
exchange impacts, and any unusual nonrecurring gain or loss.
(z)    “Performance Period” means that period established by the Committee or
the Board at the time any Award is granted or at any time thereafter during
which any performance goals specified by the Committee or the Board with respect
to such Award are to be measured.
(aa)    “Performance Share” means any grant pursuant to Section 9 hereof of a
right to receive the value of a Share, or a portion or multiple thereof, which
value may be paid to the Participant by delivery of such property as the
Committee or Board shall determine, including, without limitation, cash, Shares,
or any combination thereof, upon achievement of such performance goals during
the Performance Period as the Committee or the Board shall establish at the time
of such grant or thereafter.
(bb)    “Performance Unit” means any grant pursuant to Section 9 hereof of a
right to receive the value of property other than a Share, or a portion or
multiple thereof, which value may be paid to the Participant by delivery of such
property as the Committee or Board shall determine, including, without
limitation, cash, Shares, or any combination thereof, upon achievement of such
Performance Goals during the Performance Period as the Committee or the Board
shall establish at the time of such grant or thereafter.
(cc)    “Restricted Stock” means any Share issued with the restriction that the
holder may not sell, transfer, pledge, or assign such Share and with such other
restrictions as the Committee or the Board, in their sole discretion, may impose
(including, without limitation, any forfeiture condition or any restriction on
the right to vote such Share, and the right to receive any cash dividends),
which restrictions may lapse separately or in combination at such time or times,
in installments or otherwise, as the Committee or the Board may deem
appropriate.
(dd)    “Restricted Stock Award” means an award of Restricted Stock or
Restricted Stock Units under Section 8 hereof.
(ee)    “Restricted Stock Unit” means a right awarded to a Participant that,
subject to Section 8(c), may result in the Participant’s ownership of Shares
upon, but not before, the lapse of restrictions related thereto.
(ff)    “Restriction Period” means the period of time specified by the Committee
or Board pursuant to Sections 8 and 10 below.
(gg)    “Rule 16b-3” means Rule 16b-3 under Section 16 of the Act, as such
Rule may be in effect from time to time.
(hh)    “Shares” means the shares of Common Stock of the Company, $0.10 par
value, as may be adjusted in accordance with Section 15 of the Plan.
(ii)    “Stock Appreciation Right” means the right pursuant to an Award granted
under Section 7 of the Plan, to surrender to the Company all (or a portion) of
such right and, if applicable, a related Option, and receive cash or shares of
Common Stock in accordance with the provisions of Section 7.
(jj)    “Strike Price” shall have the meaning set forth for such term in
Section 7(b) of the Plan.
(kk)    “Subsidiary” means any corporation, limited liability company,
partnership, limited liability partnership, joint venture or other entity in
which the Company owns or controls, directly or indirectly, not less than 50% of
the total combined voting power or equity interests represented by all classes
of stock, membership or other interests issued by such corporation, limited
liability company, partnership, limited liability partnership, joint venture or
other entity.
(ll)    “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or with which the Company combines.
3.    Administration. The Plan shall be administered by the Committee and the
Board. Except as otherwise provided herein, each of the Committee or the Board
has the full authority and discretion to administer the Plan, and to take any
action that is necessary or advisable in connection with the administration of
the Plan including, without limitation, the authority and discretion to:
(a)    select the Associates eligible to become Participants under the Plan;
(b)    determine whether and to what extent Awards are to be granted;
(c)    determine the number of Shares to be covered by each grant;
(d)    determine the terms and conditions, not inconsistent with the terms of
the Plan, of any grant hereunder (including, but not limited to, the term of the
Award, the Exercise Price or Strike Price and any restriction, limitation,
procedure, or deferral related thereto, provisions relating to the effect upon
the Award of a Participant’s cessation of employment, acceleration of vesting,
forfeiture provisions regarding an Award and/or the profits received by any
Participant from receiving an Award of exercising an Option or Stock
Appreciation Right, and any other terms and conditions regarding any Award,
based in each case upon such guidelines and factors as the Committee or Board
shall determine from time to time in their sole discretion);
(e)    determine whether, to what extent and under what circumstances grants
under the Plan are to be made and operate, whether on a tandem basis or
otherwise, with other grants or awards (whether equity or cash based) made by
the Company under or outside of the Plan; and
(f)    delegate to one or more officers of the Company the right to grant Awards
under the Plan, provided that such delegation is made in accordance with the
provisions of applicable state and federal laws.
Each of the Committee and the Board shall have the authority to adopt, alter and
repeal such rules, guidelines and practices governing the Plan as it shall from
time to time deem advisable; to interpret the terms and provisions of the Plan
and any Award granted under thereunder (and any Grant Documents relating
thereto); and to otherwise supervise the administration of the Plan.
Each of the Committee and the Board shall also have the authority to provide, in
their discretion, for the rescission, forfeiture, cancellation or other
restriction of any Award granted under the Plan, or for the forfeiture,
rescission or repayment to the Company by a Participant or former Participant of
any profits or gains related to any Award granted hereunder, or other
limitations, upon the occurrence of such prescribed events and under such
circumstances as the Committee or the Board shall deem necessary and reasonable
for the benefit of the Company; provided, however, that this provision shall
have no application after a Change in Control Transaction (as defined below in
Section 11) has occurred.
All decisions made by the Committee and the Board pursuant to the provisions of
the Plan shall be made in the Committee’s or Board’s sole discretion and shall
be final and binding on all persons including the Company and any Participant.
No member of the Committee or Board will be liable for any such action taken or
omitted to be taken or determination made in good faith.
4.    Shares Subject to the Plan.
(a)    The total number of Shares which may be issued pursuant to the Plan shall
not exceed (i) 96,212 Shares, the number of Shares that were reserved but not
issued or subject to outstanding equity awards under Circulate’s 2009 Stock
Plan, as amended (the “Circulate Plan”), as of the effective date of the Plan
and as adjusted to reflect the Merger, plus (ii) any Shares that otherwise would
have returned to the Circulate Plan as a result of the termination of stock
options granted under the Circulate Plan that were assumed by the Company in
connection with the Merger. Such Shares may consist, in whole or in part, of
authorized and unissued shares or treasury shares, as determined in the
discretion of the Committee or the Board.
(b)    If any Award made under the Plan is forfeited, any Option (and the
related Stock Appreciation Right, if any), or any Stock Appreciation Right not
related to an Option terminates, expires or lapses without being exercised, or
any Stock Appreciation Right is exercised for cash, the Shares subject to such
Awards that are, as a result, not delivered to the Participant shall again be
available for delivery in connection with Awards. If a Stock Appreciation Right
is exercised, only the number of Shares issued will be deemed delivered for
purposes of determining the maximum number of Shares available for delivery
under the Plan. If the Exercise Price of any Option is satisfied by delivering
Shares to the Company (by either actual delivery or by attestation), only the
number of Shares issued net of the Shares delivered or attested to shall be
deemed delivered for purposes of determining the maximum number of Shares
available for delivery pursuant to Awards under the Plan. To the extent any
Shares subject to an Award are not delivered to a Participant because such
Shares are used to satisfy an applicable tax withholding obligation, such Shares
shall again be available for delivery in connection with Awards.
(c)    Shares available for issuance or reissuance under the Plan will be
subject to adjustment as provided in Section 15 below.
5.    Eligible Participants. Subject to compliance with Nasdaq Listing Rule
5635(c), all Associates who were not employed by the Company or its Affiliated
Companies as of November 29, 2016 shall be eligible to receive Awards and
thereby become Participants in the Plan, regardless of such Associate’s prior
participation in the Plan or any other benefit plan of the Company.
6.    Options.
(a)    Grant of Options. The Committee, the Board or their authorized designees
may from time to time authorize grants of Options to any Participant upon such
terms and conditions as the Committee or Board may determine in accordance with
the provisions set forth in the Plan. Each grant will specify, among other
things, the number of Shares to which it pertains; the Exercise Price, the form
of payment to be made by the Participant for the Shares purchased upon exercise
of any Option; the required period or periods (if any) of continuous service by
the Participant with the Company, a Subsidiary or an Affiliated Company and/or
any other conditions to be satisfied before the Options or installments thereof
will vest and become exercisable. Options granted under the Plan will be
Non-Qualified Options.
Each Option granted under this Plan will be evidenced by Grant Documents
delivered to the Participant containing such further terms and provisions, not
inconsistent with the Plan, as the Committee or Board may approve in their
discretion.
(b)    Exercise Price. The Exercise Price for each share of Common Stock
purchasable under any Option shall be not less than 100% of the Fair Market
Value per share on the Date of Grant as the Committee or Board shall specify.
All such Exercise Prices shall be subject to adjustment as provided for in
Section 15 hereof.
(c)    Exercise Period. Subject to Section 11 hereof, the period during which an
Option shall vest and become exercisable by a Participant (or his or her
representative(s) or transferee(s)) whether during or after employment or
following death, retirement or disability (the “Exercise Period”) shall be such
period of time as may be designated by the Committee or the Board as set forth
in the Committee’s or Board’s applicable rules, guidelines and practices
governing the Plan and/or in the Grant Documents executed in connection with
such Option. If the Committee or Board provides, in their sole discretion, that
any Option is exercisable only in installments, the Committee or Board may waive
or accelerate such installment exercise provisions at any time at or after grant
in whole or in part, based upon such factors as the Committee or Board shall
determine, in their sole discretion.
(d)    Exercise of Option. Subject to Section 11 hereof, an Option may be
exercised by a Participant at any time and from time to time during the Exercise
Period by giving written notice of such exercise to the Company specifying the
number of shares of Common Stock to be purchased by the Participant. Such notice
shall be accompanied by payment of the Exercise Price in accordance with
subsection (e) below.
(e)    Payment for Shares. Full payment of the Exercise Price for the Shares
purchased upon exercise of an Option, together with the amount of any tax or
excise due in respect of the sale and issue thereof, may be made in one of the
following forms of payment:
(i)    Cash, by check or electronic funds transfer;
(ii)    Pursuant to procedures approved by the Company, through the sale (or
margin) of Shares acquired upon exercise of the Option through a broker-dealer
to whom the Participant has submitted an irrevocable notice of exercise and
irrevocable instructions to deliver promptly to the Company the amount of sale
(or if applicable margin loan) proceeds sufficient to pay for the Exercise
Price, together with, if requested by the Company, the amount of federal, state,
local or foreign withholding taxes payable by reason of such exercise;
(iii)    By delivering previously-owned shares of Common Stock owned by the
Participant for a period of at least six months having a Fair Market Value on
the date upon which the Participant exercises his or her Option equal to the
Exercise Price, or by delivering a combination of cash and shares of Common
Stock equal to the aggregate Exercise Price;
(iv)    By authorizing the Company to withhold a number of shares of Common
Stock otherwise issuable to the Participant upon exercise of an Option having an
aggregate Fair Market Value on the date upon which the Participant exercises his
or her Option equal to the aggregate Exercise Price; or
(v)    By any combination of the foregoing.
Provided, however, that the payment methods described in clause (iv) immediately
above shall not be available to a Participant without the prior consent of
either the Committee or its authorized designee(s), or if at any time the
Company is prohibited from purchasing or acquiring Shares under applicable Legal
Requirements. The Committee or the Board may permit a Participant to exercise an
Option and defer the issuance of any Shares, subject to such rules and
procedures as the Committee or Board may establish.
The Company will issue no certificates for Shares until full payment of the
Exercise Price has been made, and a Participant shall have none of the rights of
a stockholder until certificates for the Shares purchased are issued; provided
however, that for purposes of this Section 6, full payment shall be deemed to
have been received by the Company upon evidence of delivery to a broker-dealer
of the irrevocable instructions contemplated by clause (ii) immediately above.
(f)    Withholding Taxes. The Company may require a Participant exercising a
Non-Qualified Stock Option or Stock Appreciation Right granted hereunder to
reimburse the Company (or the entity which employs the Participant) for taxes
required by any government to be withheld or otherwise deducted and paid by such
corporation in respect of the issuance of the Shares. Such withholding
requirements may be satisfied by any one of the following methods:
(i)    A Participant may deliver cash in an amount which would satisfy the
withholding requirement;
(ii)    A Participant may deliver previously-owned Shares (based upon the Fair
Market Value of the Common Stock on the date of exercise) in an amount which
would satisfy the withholding requirement; or
(iii)    With the prior consent of either the Committee or the Board, or its
authorized designees, a Participant may request that the Company (or the entity
which employs the Participant) withhold from the number of Shares otherwise
issuable to the Participant upon exercise of an Option such number of Shares
(based upon the Fair Market Value of the Common Stock on the date of exercise)
as is necessary to satisfy the withholding requirement.
(g)    Conditions to Exercise of Options. The Committee or the Board may, in
their discretion, require as conditions to the exercise of Options or Stock
Appreciation Rights and the issuance of shares thereunder either (a) that a
registration statement under the Securities Act of 1933, as amended, with
respect to the Options or Stock Appreciation Rights and the shares to be issued
upon the exercise thereof, containing such current information as is required by
the Rules and Regulations under said Act, shall have become, and continue to be,
effective; or (b) that the Participant or his or her transferee(s) (i) shall
have represented, warranted and agreed, in form and substance satisfactory to
the Company, both that he or she is acquiring the Option or Stock Appreciation
Right and, at the time of exercising the Option or Stock Appreciation Right,
that he or she is acquiring the shares for his/her own account, for investment
and not with a view to or in connection with any distribution; (ii) shall have
agreed to restrictions on transfer, in form and substance satisfactory to the
Company; and (iii) shall have agreed to an endorsement which makes appropriate
reference to such representations, warranties, agreements and restrictions both
on the option and on the certificate representing the shares.
(h)    Use of Proceeds. Proceeds realized from the sale of Common Stock pursuant
to Options granted hereunder shall constitute general funds of the Company.
7.    Stock Appreciation Rights.
(a)    When granted, Stock Appreciation Rights may, but need not be, identified
with a specific Option (including any Option granted on or before the Date of
Grant of the Stock Appreciation Rights) in a number equal to or different from
the number of Stock Appreciation Rights so granted. If Stock Appreciation Rights
are identified with Shares subject to an Option, then, unless otherwise provided
in the applicable Grant Documents, the Participant’s associated Stock
Appreciation Rights shall terminate upon the expiration, termination, forfeiture
or cancellation of such Option or the exercise of such Option.
(b)    The Strike Price of any Stock Appreciation Right shall (i) for any Stock
Appreciation Right that is identified with an Option, equal the Exercise Price
of such Option, or (ii) for any other Stock Appreciation Right, be not less than
100% of the Fair Market Value of a Share of Common Stock on the Date of Grant as
the Committee or Board shall specify. The duration of any Stock Appreciation
Right shall be for such period as determined by the Committee or Board in its
sole discretion, not to exceed ten years.
(c)    Subject to Section 11 hereof, (i) each Stock Appreciation Right which is
identified with any Option grant shall vest and become exercisable by a
Participant as and to the extent that the related Option with respect to which
such Stock Appreciation Right is identified may be exercised; and (ii) each
other Stock Appreciation Right shall vest and become exercisable by a
Participant, whether during or after employment or following death, retirement
or disability, at such time or times as may be designated by the Committee or
Board as set forth in the applicable rules, guidelines and practices governing
the Plan and/or the Grant Documents executed in connection with such Stock
Appreciation Right.
(d)    Subject to Section 11 hereof, Stock Appreciation Rights may be exercised
by a Participant by delivery to the Company of written notice of intent to
exercise a specific number of Stock Appreciation Rights. Unless otherwise
provided in the applicable Grant Documents, the exercise of Stock Appreciation
Rights which are identified with Shares of Common Stock subject to an Option
shall result in the cancellation or forfeiture of such Option to the extent of
the exercise of such Stock Appreciation Right.
(e)    The benefit to the Participant for each Stock Appreciation Right
exercised shall be equal to (i) the Fair Market Value of a Share of Common Stock
on the date of exercise, minus (ii) the Strike Price of such Stock Appreciation
Right. Such benefit shall be payable in cash, except that the Committee or Board
may provide in the applicable rules, guidelines and practices governing the Plan
and/or the Grant Documents that benefits may be paid wholly or partly in Shares
of Common Stock.
8.    Restricted Stock Awards.
(a)    Issuance. A Restricted Stock Award shall be subject to restrictions
imposed by the Committee or the Board during a period of time specified by the
Committee or Board (the “Restriction Period”). Restricted Stock Awards may be
issued hereunder to Participants for no cash consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The provisions of Restricted Stock
Awards need not be the same with respect to each Participant.
(b)    Restricted Stock.
(i)    The Company may grant Restricted Stock to those Associates the Committee
or the Board may select in their sole discretion. Each Award of Restricted Stock
shall have those terms and conditions that are expressly set forth in or are
required by the Plan and the Grant Documents as the Committee or the Board may
determine in their discretion.
(ii)    While any restriction applies to any Participant’s Restricted Stock,
(a) unless the Committee or the Board provides otherwise, the Participant shall
receive the dividends paid on the Restricted Stock and shall not be required to
return those dividends to the Company in the event of the forfeiture of the
Restricted Stock; (b) the Participant shall receive the proceeds of the
Restricted Stock in any stock split, reverse stock split, recapitalization, or
other change in the capital structure of the Company, which proceeds shall
automatically and without need for any other action become Restricted Stock and
be subject to all restrictions then existing as to the Participant’s Restricted
Stock; and (c) the Participant shall be entitled to vote the Restricted Stock
during the Restriction Period.
(iii)    The Restricted Stock will be delivered to the Participant subject to
the understanding that while any restriction applies to the Restricted Stock,
the Participant shall not have the right to sell, transfer, assign, convey,
pledge, hypothecate, grant any security interest in or mortgage on, or otherwise
dispose of or encumber any shares of Restricted Stock or any interest therein.
As a result of the retention of rights in the Restricted Stock by the Company,
except as required by any applicable law, neither any shares of the Restricted
Stock nor any interest therein shall be subject in any manner to any forced or
involuntary sale, transfer, conveyance, pledge, hypothecation, encumbrance, or
other disposition or to any charge, liability, debt, or obligation of the
Participant, whether as the direct or indirect result of any action of the
Participant or any action taken in any proceeding, including any proceeding
under any bankruptcy or other creditors’ rights law. Any action attempting to
effect any transaction of that type shall be void.
(iv)    Unless other provisions are specified in the Grant Documents or Plan
guidelines which may be adopted by the Committee or the Board from time to time,
any Restricted Stock held by the Participant at the time the Participant ceases
to be an Associate for any reason shall be forfeited by the Participant to the
Company and automatically re-conveyed to the Company.
(v)    The Committee or the Board may withhold, in accordance with Section 16(f)
hereof, any amounts necessary to collect any withholding taxes upon any taxable
event relating to Restricted Stock.
(vi)    The making of an Award of Restricted Stock and delivery of any
Restricted Stock is subject to compliance by the Company with all applicable
Legal Requirements. The Company need not issue or transfer Restricted Stock
pursuant to the Plan unless the Company’s legal counsel has approved all legal
matters in connection with the delivery of the Restricted Stock.
(vii)    The Restricted Stock will be book-entry Shares only unless the
Committee or the Board decides to issue certificates to evidence any shares of
Restricted Stock. The Company may place stop-transfer instructions with respect
to all Restricted Stock on its stock transfer records.
(viii)    At the time of grant of Restricted Stock (or at such earlier or later
time as the Committee or the Board determines to be appropriate in light of the
provisions of Code Section 409A), the Committee or the Board may permit a
Participant of an Award of Restricted Stock to defer receipt of his or her
Restricted Stock in accordance with rules and procedures established by the
Committee or the Board. Alternatively, the Committee or the Board may, in their
discretion and at the times provided above, permit an individual who would have
been a Participant with respect to an Award of Restricted Stock, to elect
instead to receive an equivalent Award of Restricted Stock Units, and the
Committee or the Board may permit the Participant to elect to defer receipt of
Shares under the Restricted Stock Units in accordance with Section 8(c)(viii).
(ix)    The minimum Restriction Period applicable to any Award of Restricted
Stock that is not subject to performance conditions restricting the grant size,
the transfer of the shares, or the vesting of the award shall be two (2) years
from the date of grant; provided, however, that a Restriction Period of less
than two (2) years may be approved under the Plan for such Awards with respect
to up to a total of 100,000 Shares.
(c)    Restricted Stock Units.
(i)    The Company may grant Restricted Stock Units to those Associates as the
Committee or the Board may select in its sole discretion. Restricted Stock Units
represent the right to receive Shares in the future, at such times, and subject
to such conditions as the Committee or the Board shall determine. The
restrictions imposed shall take into account potential tax treatment under Code
Section 409A.
(ii)    Until the Restricted Stock Unit is released from restrictions and any
Shares subject thereto are delivered to the Participant, the Participant shall
not have any beneficial ownership in any Shares subject to the Restricted Stock
Unit, nor shall the Participant have the right to sell, transfer, assign,
convey, pledge, hypothecate, grant any security interest in or mortgage on, or
otherwise dispose of or encumber any Restricted Stock Unit or any interest
therein. Except as required by any law, no Restricted Stock Unit nor any
interest therein shall be subject in any manner to any forced or involuntary
sale, transfer, conveyance, pledge, hypothecation, encumbrance, or other
disposition or to any charge, liability, debt, or obligation of the Participant,
whether as the direct or indirect result of any action of the Participant or any
action taken in any proceeding, including any proceeding under any bankruptcy or
other creditors’ rights law. Any action attempting to effect any transaction of
that type shall be void.
(iii)    Upon the lapse of the restrictions, the Participant holder of
Restricted Stock Units shall, except as noted below, be entitled to receive, as
soon as administratively practical, (a) that number of Shares subject to the
Award that are no longer subject to restrictions, (b) cash in an amount equal to
the Fair Market Value of the number of Shares subject to the Award that are no
longer subject to restrictions, or (c) any combination of Shares and cash, as
the Committee or the Board shall determine in their sole discretion, or shall
have specified at the time the Award was granted.
(iv)    Restricted Stock Units and the entitlement to Shares, cash, or any
combination thereunder will be forfeited and all rights of a Participant to such
Restricted Stock Units and the Shares thereunder will terminate if the
applicable restrictions are not satisfied.
(v)    A Participant holder of Restricted Stock Units is not entitled to any
rights of a holder of the Shares (e.g., voting rights and dividend rights),
prior to the receipt of such Shares pursuant to the Plan. The Committee or the
Board may, however, provide in the Grant Documents that the Participant shall be
entitled to receive dividend equivalent payments on Restricted Stock Units, on
such terms and conditions as the Grant Documents may specify.
(vi)    The Committee or the Board may withhold, in accordance with
Section 16(f) hereof, any amounts necessary to collect any withholding taxes
upon any taxable event relating to any Restricted Stock Units.
(vii)    The granting of Restricted Stock Units and the delivery of any Shares
is subject to compliance by the Company with all applicable Legal Requirements.
(viii)    At the time of grant of Restricted Stock Units (or at such earlier or
later time as the Committee or the Board determines to be appropriate in light
of the provisions of Code Section 409A), the Committee or the Board may permit a
Participant to elect to defer receipt of the Shares or cash to be delivered upon
lapse of the restrictions applicable to the Restricted Stock Units in accordance
with rules and procedures that may be established from time to time by the
Committee or the Board. Such rules and procedures shall take into account
potential tax treatment under Code Section 409A, and may provide for payment in
Shares or cash.
9.    Performance Awards.
(a)    Grant. The Company may grant Performance Awards to Associates on any
terms and conditions the Committee or the Board deem desirable. Each Award of
Performance Awards shall have those terms and conditions that are expressly set
forth in, or are required by, the Plan and the Grant Documents.
(b)    Performance Goals. The Committee or the Board may set Performance Goals
which, depending on the extent to which they are met during a Performance
Period, will determine the number of Performance Shares or Performance Units
that will be delivered to a Participant at the end of the Performance Period.
The Performance Goals may be set at threshold, target, and maximum performance
levels, and the number of Performance Shares or Performance Units to be
delivered may be tied to the degree of attainment of the various performance
levels specified under the various Performance Goals during the Performance
Period. No payment shall be made with respect to a Performance Award if any
specified threshold performance level is not attained.
(c)    Beneficial Ownership. A Participant receiving a Performance Award shall
not have any beneficial ownership in any Shares subject to such Award until
Shares are delivered in satisfaction of the Award, nor shall the Participant
have the right to sell, transfer, assign, convey, pledge, hypothecate, grant any
security interest in or mortgage on, or otherwise dispose of or encumber any
Performance Award or any interest therein. Except as required by any law,
neither the Performance Award nor any interest therein shall be subject in any
manner to any forced or involuntary sale, transfer, conveyance, pledge,
hypothecation, encumbrance, or other disposition or to any charge, liability,
debt, or obligation of the Participant, whether as the direct or indirect result
of any action of the Participant or any action taken in any proceeding,
including any proceeding under any bankruptcy or other creditors’ rights law.
Any action attempting to effect any transaction of that type shall be void.
(d)    Determination of Achievement of Performance Awards. The Committee or the
Board shall, promptly after the date on which the necessary financial,
individual or other information for a particular Performance Period becomes
available, determine and certify the degree to which each of the Performance
Goals have been attained.
(e)    Payment of Performance Awards. After the applicable Performance Period
has ended, a recipient of a Performance Award shall be entitled to payment based
on the performance level attained with respect to the Performance Goals
applicable to the Performance Award. Performance Awards shall be settled as soon
as practicable after the Committee or Board determines and certifies the degree
of attainment of Performance Goals for the Performance Period. Subject to the
terms and conditions of the Grant Documents, payment to a Participant with
respect to a Performance Award may be made (a) in Shares, (b) in cash, or
(c) any combination of Shares and cash, as the Committee or the Board may
determine at any time in their sole discretion.
(f)    Limitation on Rights /Withholding. A recipient of a Performance Award is
not entitled to any rights of a holder of the Shares (e.g. voting rights and
dividend rights), prior to the receipt of such Shares pursuant to the Plan. The
Committee or the Board may, however, provide in the Grant Documents that the
Participant shall be entitled to receive dividend equivalent payments in an
amount commensurate with earned Performance Awards, on such terms and conditions
as the Grant Documents may specify. The Committee or the Board may withhold, in
accordance with Section 16(f) hereof, any amounts necessary to collect any
withholding taxes upon any taxable event relating to Performance Awards.
10.    Other Stock Unit Awards. Other Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares or
other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan. Other Stock Unit Awards may be paid in Shares, cash or any other form of
property as the Committee or the Board may determine. Subject to the provisions
of the Plan, the Committee or the Board shall have sole and complete authority
to determine the Associates to whom such Awards shall be made, the times at
which such Awards shall be made, the number of Shares to be granted pursuant to
such Awards, and all other terms and conditions of such Awards. The provisions
of Other Stock Unit Awards need not be the same with respect to each
Participant. For any Award or Shares subject to any Award made under this
Section, the vesting of which is conditioned only on the passage of time, such
Restriction Period shall be a minimum of two (2) years for full vesting. Shares
(including securities convertible into Shares) subject to Awards granted under
this Section may be issued for no cash consideration or for such minimum
consideration as may be required by applicable law.
11.    Change in Control. Notwithstanding any other provision of the Plan to the
contrary, upon the occurrence of a transaction involving the consummation of a
reorganization, merger, consolidation or similar transaction involving the
Company (other than a reorganization, merger, consolidation or similar
transaction in which the Company’s shareholders immediately prior to such
transaction own more than 50% of the combined voting power entitled to vote in
the election of directors of the surviving corporation), a sale of all or
substantially all of its assets, the liquidation or dissolution of the Company,
the acquisition of a significant percentage, which shall be no less than
beneficial ownership (within the meaning of Rule 13d-3 under the Act) of 20%, of
the voting power of the Company, (each a “Change in Control Event”), which shall
not include preliminary transaction activities such as receipt of a letter of
interest, receipt of a letter of intent or an agreement in principle, each
outstanding Award will be treated as the Committee or Board may determine
(subject to the provisions of the following paragraph), without a Participant’s
consent, including, without limitation, that (A) Awards will be assumed, or
substantially equivalent Awards will be substituted, by the acquiring or
succeeding corporation (or affiliate thereof), with appropriate adjustments as
to the number and kind of shares and prices; (B) upon written or electronic
notice to a Participant, that the Participant’s Awards will terminate upon or
immediately prior to the consummation of such Change in Control Event; (C) that,
to the extent the Committee or Board may determine, in whole or in part prior to
or upon consummation of such Change in Control Event, (i) Options and Stock
Appreciation Rights may become immediately exercisable; (ii) restrictions and
deferral limitations applicable to any Restricted Stock or Restricted Stock Unit
Award may become free of all restrictions and limitations and become fully
vested and transferable; (iii) all Performance Awards may be considered to be
prorated, and any deferral or other restriction may lapse and such Performance
Awards may be immediately settled or distributed (provided, for purposes of
clarification, that any Performance Award converted into an Award that provides
for service-based vesting will be treated in accordance with clause (ii) of this
subsection 11(C)); and (iv) the restrictions and deferral limitations and other
conditions applicable to any Other Stock Unit Awards or any other Awards granted
under the Plan may lapse and such Other Stock Unit Awards or such other Awards
may become free of all restrictions, limitations or conditions and become fully
vested and transferable to the full extent of the Award not previously forfeited
or vested; (D) the termination of an Award in exchange for an amount equal to
the excess of the fair market value of the Shares subject to the Award
immediately prior to the occurrence of such transaction (which shall be no less
than the value being paid for such Shares pursuant to such transaction as
determined by the Committee or Board) over the Exercise Price or Strike Price,
if applicable, of such Award, with such amount payable in cash, in one or more
of the kinds of property payable in such transaction, or in a combination
thereof, as the Committee or Board in their discretion shall determine, or (E)
any combination of the foregoing. In taking any of the actions permitted by this
Section 11, the Committee or Board will not be obligated to treat all Awards,
all Awards held by a Participant, or all Awards of the same type, similarly.
Notwithstanding the definition of Change in Control Event above in this Section
11, to the extent required to avoid the adverse tax consequences under Section
409A of the Code, a Change in Control Event shall be deemed to occur only to the
extent it also meets the requirements for a change in control event for purposes
of Section 409A of the Code.


In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), (i) Options and Stock Appreciation Rights will
vest and become immediately exercisable; (ii) restrictions and deferral
limitations applicable to any Restricted Stock or Restricted Stock Unit Award
will become free of all restrictions and limitations and become fully vested and
transferable; (iii) all Performance Awards will be considered to be prorated,
and any deferral or other restriction will lapse and such Performance Awards
will be immediately settled or distributed; and (iv) the restrictions and
deferral limitations and other conditions applicable to any Other Stock Unit
Awards or any other Awards granted under the Plan will lapse and such Other
Stock Unit Awards or such other Awards will become free of all restrictions,
limitations or conditions and become fully vested and transferable to the full
extent of the Award not previously forfeited or vested. In addition, if an
Option or Stock Appreciation Right is not assumed or substituted in the event of
a Change in Control Event, the Committee or Board will notify the Participant in
writing or electronically that the Option or Stock Appreciation Right will be
exercisable for a period of time determined by the Committee or Board in its
sole discretion, and the Option or Stock Appreciation Right will terminate upon
the expiration of such period.


For the purposes of this Section 11, an Award will be considered assumed if,
following the Change in Control Event, the Award confers the right to purchase
or receive, for each Share subject to the Award immediately prior to the Change
in Control Event, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control Event by holders of Common Stock for
each Share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change in Control Event is not solely common
stock of the successor corporation or its parent entity, the Committee or Board
may, with the consent of the successor corporation, provide for the
consideration to be received upon the exercise of an Option or Stock
Appreciation Right or upon the payout of any other Award, for each Share subject
to such Award, to be solely common stock of the successor corporation or its
parent entity equal in fair market value to the per share consideration received
by holders of Common Stock in the Change in Control Event.


Notwithstanding anything in this Section 11 to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-Change in Control Event corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.
12.    Clawback. All Awards granted pursuant to this Plan are subject to the
Company’s “clawback policy” as may be in effect at the time.
13.    Transferability of Awards.
(a)    Awards (subject to the limitations in paragraph (b) below) granted under
the Plan may be transferred by a Participant to: (i) the Participant’s family
members (whether related by blood, marriage, or adoption and including a former
spouse); (ii) trust(s) in which the Participant’s family members have a greater
than 50% beneficial interest; (iii) trusts, including but not limited to
charitable remainder trusts, or similar vehicles established for estate planning
and/or charitable giving purposes; and (iv) family partnerships and/or family
limited liability companies which are controlled by the Participant or the
Participant’s family members, such transfers being permitted to occur by gift or
pursuant to a domestic relation order, or, only in the case of transfers to the
entities described in clauses (i), (ii) and (iii) immediately above, for value.
The Committee or Board, or their authorized designees may, in their sole
discretion, permit transfers of Awards to other persons or entities upon the
request of a Participant. Subsequent transfers of previously transferred Awards
may only be made to one of the permitted transferees named above, unless the
subsequent transfer has been approved by the Committee or the Board, or their
authorized designee(s). Otherwise, such transferred Awards may be transferred
only by will or the laws of descent and distribution.
(b)    Notwithstanding the foregoing, if at the time any Option is transferred
as permitted under this Section 13, a corresponding Stock Appreciation Right has
been identified as being granted in tandem with such Option, then the transfer
of such Option shall also constitute a transfer of the corresponding Stock
Appreciation Right, and such Stock Appreciation Right shall not be transferable
other than as part of the transfer of the Option to which it relates.
(c)    Concurrently with any transfer, the transferor shall give written notice
to the Plan’s then current Plan administrator of the name and address of the
transferee, the number of Shares being transferred, the Date of Grant of the
Awards being transferred, and such other information as may reasonably be
required by the administrator. Following a transfer, any such Awards shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. The provisions of the Plan and applicable Grant
Documents shall continue to be applied with respect to the original Participant,
and such Awards shall be exercisable by the transferee only to the extent that
they could have been exercised by the Participant under the terms of the
original Grant Documents. The Company disclaims any obligation to provide notice
to a transferee of any termination or expiration of a transferred Award.
14.    Alteration, Termination, Discontinuance, Suspension, and Amendment.
(a)    The Committee or the Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without (i) stockholder approval if such approval is necessary to qualify for or
comply with any tax or regulatory requirement for which or with which the
Committee or Board deems it necessary or desirable to qualify or comply; or
(ii) the consent of the affected Participant, if such action would impair the
rights of such Participant under any outstanding Award. Notwithstanding anything
to the contrary herein, the Committee or the Board may make technical amendments
to the Plan as may be necessary so as to have the Plan conform to any Legal
Requirements in any jurisdiction within or outside the United States, so long as
stockholder approval of such technical amendments is not required.
(b)    The Committee or Board may amend the terms of any outstanding Award,
prospectively retroactively, except that no such amendment shall impair the
rights of any Participant without his or her consent. Subject to the
requirements of paragraph (c) below, the Committee or Board may, without the
consent of the Participant, amend any Grant Documents evidencing an Option or
Stock Appreciation Right granted under the Plan, or otherwise take action, to
accelerate the time or times at which an Option or Stock Appreciation Right may
be exercised; to extend the expiration date of an Award; to waive any other
condition or restriction applicable to an Award or to the exercise of an Option
or Stock Appreciation Right; to amend the definition of a change in control of
the Company (if such a definition is contained in such Grant Documents) to
expand the events that would result in a change in control and to add a change
in control provision to such Grant Documents (if such provision is not contained
in such Grant Documents); and may amend any such Grant Documents in any other
respect with the consent of the Participant.
(c)    If an amendment would (i) materially increase the benefits to
participants under the Plan, (ii) increase the aggregate number of Shares that
may be issued under the Plan, or (iii) materially modify the requirements for
participation in the Plan by materially increasing the class or number of
persons eligible to participate in the Plan, then such amendment shall be
subject to stockholder approval.
(d)    If required by any Legal Requirement, any amendment to the Plan or any
Award will also be submitted to and approved by the requisite vote of the
stockholders of the Company. If any Legal Requirement requires the Plan to be
amended, or in the event any Legal Requirement is amended or supplemented (e.g.,
by addition of alternative rules) to permit the Company to remove or lessen any
restrictions on or with respect to an Award, the Board and the Committee each
reserve the right to amend the Plan or any Grant Documents evidencing an Award
to the extent of any such requirement, amendment or supplement, and all Awards
then outstanding will be subject to such amendment.
(e)    Notwithstanding any provision of the Plan to the contrary, the Committee
or the Board may not, without prior approval of the stockholders of the Company,
reprice any outstanding Option by either lowering the Exercise Price thereof or
canceling such outstanding Option in consideration of a grant having a lower
Exercise Price. This paragraph 13(e) is intended to prohibit the repricing of
“underwater” Options without prior stockholder approval and shall not be
construed to prohibit the adjustments provided for in Section 15 hereof.
(f)    The Plan may be terminated at any time by action of the Board. The
termination of the Plan will not adversely affect the terms of any outstanding
Award. The Plan will continue in effect until November 7, 2021, unless
terminated earlier pursuant to its terms.
15.    Adjustment of Shares; Effect of Certain Transactions. Notwithstanding any
other provision of the Plan to the contrary, in the event of any change
affecting the Shares subject to the Plan or any Award (through merger,
consolidation, reorganization, recapitalization, dividend or other distribution
(whether in the form of cash, Shares, other securities or other property), stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
issuance of rights to subscribe, or other change in capital structure of the
Company), appropriate adjustments or substitutions shall be made by the
Committee or the Board as to the (i) Shares subject to the Plan, (ii) maximum
number of Shares for which Awards may be granted to any one Associate, (iii)
number of Shares and price per Share subject to outstanding Awards, and (iv)
class of shares of stock that may be delivered under the Plan and/or each
outstanding Award, as shall be equitable to prevent dilution or enlargement of
rights under previously granted Awards. The determination of the Committee or
Board as to these matters shall be conclusive.




16.    General Provisions.
(a)    No Associate or Participant shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Associates or Participants under the Plan.
(b)    The Committee or Board shall be authorized to make adjustments in
performance award criteria or in the terms and conditions of other Awards in
recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in applicable laws, regulations or accounting
principles. The Committee or Board may correct any defect, supply any omission,
or reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry it into effect. In the event the Company
shall assume outstanding employee benefit awards or the right or obligation to
make future such awards in connection with the acquisition of or combination
with another corporation or business entity, the Committee or Board may, in
their discretion, make such adjustments in the terms of Awards under the Plan as
it shall deem appropriate.
(c)    All certificates for Shares delivered under the Plan pursuant to any
Award shall be subject to such stock transfer orders and other restrictions as
the Committee or Board may deem advisable under the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Shares are then listed, and any applicable state or Federal
securities law, and the Committee or Board may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.
(d)    No Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee or the Board in their sole discretion has determined that
any such offer, if made, would be in compliance with all applicable requirements
of the U.S. Federal securities laws and any other Legal Requirements to which
such offer, if made, would be subject.
(e)    The Committee or the Board shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred. Subject to the
provisions of the Plan and any Grant Documents, the recipient of an Award
(including, without limitation, any deferred Award) may, if so determined by the
Committee or the Board, be entitled to receive, currently or on a deferred
basis, cash dividends, or cash payments in amounts equivalent to cash dividends
on Shares (“dividend equivalents”), with respect to the number of Shares covered
by the Award, as determined by the Committee or the Board, in their sole
discretion, and the Committee or Board may provide that such amounts (if any)
shall be deemed to have been reinvested in additional Shares or otherwise
reinvested.
(f)    The Company shall be authorized to withhold from any Award granted or
payment due under the Plan the amount of withholding taxes due in respect of an
Award or payment hereunder and to take such other action as may be necessary in
the opinion of the Plan administrator to satisfy all obligations for the payment
of such taxes, not to exceed the statutory minimum withholding obligation. The
Committee or Board shall be authorized to establish procedures for election by
Participants to satisfy such obligations for the payment of such taxes (i) by
delivery of or transfer of Shares to the Company, (ii) with the consent of the
Committee or the Board, by directing the Company to retain Shares otherwise
deliverable in connection with the Award, (iii) by payment in cash of the amount
to be withheld, or (iv) by withholding from any cash compensation otherwise due
to the Participant.
(g)    Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to stockholder approval
if required, and such arrangements may be either generally applicable or
applicable only in specific cases.
(h)    The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the state of Delaware and applicable Federal law.
(i)    If any provision of this Plan is or becomes or is deemed invalid, illegal
or unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee or the Board, such provision
shall be construed or deemed amended to conform to applicable law, or if it
cannot be construed or deemed amended without, in the determination of the
Committee or the Board, materially altering the intent of the Plan, it shall be
stricken, and the remainder of the Plan shall remain in full force and effect.
(j)    Awards may be granted to Participants who are foreign nationals or
employed outside the United States, or both, on such terms and conditions
different from those applicable to Awards to Participants employed in the United
States as may, in the judgment of the Committee or the Board, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee or Board also may impose conditions on the exercise or vesting of
Awards in order to minimize the Company’s obligations with respect to tax
equalization for Associates on assignments outside their home country.
(k)    No Award shall be granted or exercised if the grant of the Award or the
exercise and the issuance of shares or other consideration pursuant thereto
would be contrary to the Legal Requirements of any duly constituted authority
having jurisdiction.
(l)    The Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary or
Affiliated Company, nor will it interfere in any way with any right the Company
or any Subsidiary or Affiliated Company would otherwise have to terminate a
Participant’s employment or other service at any time.



